DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF APPLICATION
Examiner Wecker acknowledges the receipt of the 9/2/2021 IDS, and this IDS has been searched and considered and application remains in condition for allowance. An updated reasons for allowance based on this new ID is included below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Horii et al (US PGPub 2011/0207238) teaches a method of manipulating and/or investigating cellular bodies (in a biological substance analyzing cell)(see abstract), comprising the steps of: providing a sample holder (referred to as reaction chamber 12) comprising a holding space (referred to as sample supply space 12a) for holding a fluid medium (see [0046], [0065] and Figure 1); providing a sample (such as a biological sample) comprising one or more cellular bodies in a fluid medium in the holding space (see [0046] and [0065]); wherein the method comprises providing the holding space with a functionalised wall surface portion (wherein the functionalized wall surface portion is an acoustic matching layer 14, with a sensor portion 15, and wherein sensor portion 15 includes immobilized antigens A, which are immobilized onto sensor 
 In addition, Lec et al (US PGPub 2005/0015001) teaches a method of manipulating and/or investigating cellular bodies (in an acoustic blood analyzer) (see abstract, [0060] and [0062]) , comprising the steps of: providing a sample holder (referred to as a fluidic section, which is an interconnected two-dimensional or three-dimensional structure formed by the transducers that employs a microfluidic system to deliver and distribute blood samples to the sensor testing areas of the transducer section see [0061]) comprising a holding space (referred to as a region of the fluidic section, containing a bio-sensing element)  for holding a fluid medium (see [0062] and Figure 2); providing a sample comprising one or more cellular bodies in a fluid medium in the holding space (through various microfluidic means, such as microchannels or pumps (see [0062]) wherein the method comprises providing the holding space with a functionalised wall surface portion (referred to as a sensing element or a biosensor, which contains functional elements such as antibodies or antigens) to be contacted by the sample and wherein the sample is in contact with the functionalised wall surface portion during at least part of the step of application of the acoustic wave (see [0062], [0066], [0072]) and [0079]), wherein the method comprises generating an acoustic wave (through the electronic section means, which are capable of exciting one or more 
Furthermore, Klenerman et al teaches a method for determining the affinity between binding partners, or a property of one of the binding partners dependent on the affinity, comprising the steps of: (i) contacting the binding partners, one of which is immobilised on a surface; (ii) oscillating the surface at increasing amplitude; and (iii) detecting a dissociation event (see abstract). In addition, Klenerman et al teaches that rupture force spectroscopy is used to measure the adhesion forces between a surface and a small particle. This effect is based on oscillating a surface, with microparticles on it, at monotonously increasing amplitude and hence increasing acceleration (see Col. 5, lines 42-46). 
However, the cited prior art neither teaches or fairly suggests a method of manipulating and/or investigating cellular bodies wherein the method comprises generating an acoustic wave in the holding space exerting a force on the one or more cellular bodies of the sample in the holding space in a direction away from the functionalised wall surface portion, and urging the one or more cellular bodies of the sample in the holding space in a direction away from the functionalized wall surface portion by the (acoustic) force, and wherein the method further comprises determining a relation between the (acoustic) force and an adhesion strength of one or more of the cellular bodies to the functionalized wall surface (as claimed in claim 1). In addition, neither Horii et al nor Lec et al teaches or fairly suggests a manipulation system for investigating cellular bodies, comprising a controller, wherein the controller is configured to determine as a function of the force in the direction away from the functionalized wall surface portion, one or both of an amount of cellular bodies adhered to the functionalized wall surface portion, and an adhesion strength of one or more of the cellular bodies to the functionalized wall surface portion (as claimed in claim 8). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797